DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 , 2, and 4 – 11 are allowed. Claim 3 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A device for inertial/video hybridization intended to be embedded on a carrier, the device comprising: - a first camera configured to acquire a first image showing a landmark fixed on the carrier, - a second camera configured to acquire a second image also showing the landmark, - a processing unit configured to estimate a velocity of the carrier from the first image, in order to hybridize the estimated velocity with inertial data relative to the carrier produced by an inertial unit, wherein the processing unit is further configured to: - locate a first position of the landmark in the first image, - locate a second position of the landmark in the second image, - determine a reference position of the landmark by applying to the second position a predetermined transformation representative of a change of frame from the second camera to the first camera, - calculate a deviation between the first position and the reference position of the landmark, - compare the calculated deviation with a predetermined threshold, - signal an alert indicating a potential deharmonization between the first camera and the inertial unit when the calculated deviation is greater than the predetermined threshold.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, An inertial/video hybridization method, the method comprising: - acquiring, by a first camera embedded on a carrier, a first image showing a landmark fixed on the carrier, - acquiring, by a second camera embedded on the carrier, a second image also showing the landmark, - estimating a velocity of the carrier from the first image, in order to hybridize the estimated velocity with inertial data relative to the carrier produced by an inertial unit, - locating a first position of the landmark in the first image, - locating a second position of the landmark in the second image, - determining a reference position of the landmark by applying to the second position a predetermined transformation representative of a change of frame from the second camera to the first camera, - calculating a deviation between the first position and the reference position of the landmark, - comparing the deviation with a predetermined threshold, - signaling an alert indicating a potential deharmonization between the first camera and the inertial unit when the calculated deviation is greater than the predetermined threshold.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A device for inertial/video hybridization intended to be embedded on a carrier, the device comprising: - a camera configured to acquire an image showing a predetermined landmark fixed on the carrier, - a processing unit configured to estimate a velocity of the carrier from the image, in order to hybridize the estimated velocity with inertial data relative to the carrier produced by an inertial unit, wherein the processing unit is further configured to: - locate a position of the landmark in the image, - calculate a deviation between the located position and a reference position of the landmark, - compare the calculated deviation with a predetermined threshold, - signal an alert when the calculated deviation is greater than the predetermined threshold, - determine a level of contrast in a zone showing the landmark in the image, - calculate a deviation in contrast between the level of contrast determined in the zone and a level of reference contrast, - compare the deviation in contrast to a predetermined contrast threshold, - signal an alert indicating a potential deharmonization between the first camera and the inertial unit when the deviation in contrast is greater than the predetermined contrast threshold.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666